DETAILED ACTION
An amendment was received and entered on 12/13/2021.
Claims 1, 3, 5-17, 23-26, and 30 are pending.

Election/Restrictions
Applicant's election of Group I claims 1, 3, and 5-17  in the reply filed on 12/13/2021 is acknowledged. Applicant did not traverse the group restriction requirement. Applicant’s election with traverse of the species further treatment with tivozanib, and an siRNA inhibitor of hornerin is acknowledged. The traversal is on the ground(s) that a complete search of all recited species would not place an undue burden on the Patent Office.  This is not found persuasive for the reasons set forth in the restriction requirement, i.e.  the presence of the further anti-tumor treatment (in addition to hornerin inhibitor treatment) presents a clear further search burden and requires further consideration under 35 USC 112 paragraph (a), and because the various species of binding molecules (inhibitors) recited in the claims represent different classes of molecules with different structures and mechanisms of executing their functions.
The requirement is still deemed proper and is therefore made FINAL.
Claims 23-26 and 30,withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (group), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/13/2021. Claims 13, 15, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable 12/13/2021.
Claims 1, 3, 5-12, 14, and 17 are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Examiner Comment
The clarity of claim 1 could be improved if it was rewritten to provide a clear nexus between the recited tumor cell and the recited tumor, and between the recited tumor and the recited tumor-associated endothelial cell. For example, “A method for treating a tumor comprising contacting a cell of the tumor, and or an endothelial cell associated with the tumor, with an effective amount”… .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating tumors of breast, ovary, colon, and rectum by administration of an siRNA directed against hornerin mRNA in combination with an inhibitor of VEGFR2, and while enabling for treatment of subcutaneous xenografted pancreatic tumors by administration of an siRNA directed against hornerin mRNA in combination with an inhibitor of VEGFR2, does not treatment of naturally-occurring pancreatic tumors in situ.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
The elected invention is a method of treating a tumor by administration of siRNA directed against hornerin mRNA in combination with tivozanib (which is an inhibitor of VEGFR2). Claim 17 is limited to tumors of several specific organs or metastases thereof, wherein the organs are pancreas, breast, ovary, colon, and rectum.
The specification as filed provides a working example in which a mouse model of pancreatic ductal adenocarcinoma (PDAC) is treated by the claimed method steps and a reduction in tumor growth is observed.  The model is a subcutaneous xenograft model in which a human PDAC cell line is grafted subcutaneously into a mouse. The specification teaches that, like VEGF2 inhibitors, hornerin inhibitors function to inhibit angiogenesis in tumor tissue albeit through a different pathway.
Prior to the time of the invention there existed established methods for treating breast, ovarian, and colorectal cancers with angiogenesis inhibitors. However, similar success had not been achieved in pancreatic cancer.  Moreover, the state of the art at the time of the invention was such that results from angiogenesis inhibition studies using subcutaneous PDAC xenograft models were not considered to be predictive of success in actual naturally occurring tumors in situ. Craven et al (Cancer Letters 381 (2016) 201–210) reviewed the state of the art of pre-clinical and clinical studies targeting angiogenesis in PDAC. Craven taught that human PDACs overexpress a number of angiogenic factors and their cognate high-affinity receptors, and anti-
An explanation for the failure of angiogenesis inhibitors in pancreatic cancer treatment after pre-clinical success in xenograft models lies in the fact that the tumor microenvironment of transplantable models is not the same as that seen in a naturally occurring tumor. In transplantable models, there is a lack of stroma and the cancer cells are close to the vessels. For that reason, many cytotoxic agents that were shown to be ineffective in human trials initially showed efficacy when tested in xenograft models. See Craven (2016) at  first full paragraph on page 208. See also Morton et al (Cancer Res; 76(21) November 1, 2016) who taught that mouse xenografts grow in an environment highly dissimilar to that of their originating tumor, frequently resulting in promising treatments that are ultimately clinically ineffective (abstract). Morton taught that  the uncontrolled cell division emblematic of cancer is highly adaptive to the selective conditions imposed by the surrounding immune microenvironment. Tumor cells lines quickly evolve to the conditions present in a tissue culture environment. Even when 
In view of the state of the art and the high level of unpredictability in treating pancreatic cancer with angiogenesis inhibitors, the absence of any working example other than in a subcutaneous xenograft model of pancreatic cancer, and the fact that such models were not predictive of success in the treatment of actual naturally-occurring pancreatic cancer, one of skill would not have concluded that the claimed invention could have been used to treat pancreatic cancer, and would have had to perform undue experimentation in order to use the invention in commensurate scope with the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-12, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seaman (Ph.D. Dissertation, University of Virginia, published online in the Libra ETD Repository, uploaded 4/29/2014, retrieved from https://search.lib.virginia.edu/sources/uva_library/items/f7623c85x) (the dissertation was publically available from the Libra ETD repository digital collection on request as evidenced by “Item Details” at the above URL).
Seaman taught a method in which pancreatic ductal adenocarcinoma (PDAC) tumors were grown by xenotransplantation in mice and treated by intratumoral injection of 10 micrograms of siRNA directed to hornerin mRNA. See page 56 (abstract for section 3.1), section 3.3.2 at pages 59-66, and sections 3.4.1-3.4.3 on pages 74-76. Treatment resulted in decreased hornerin mRNA expression and decreased tumor volume relative to controls. See Fig. 3.2 on page 61. Seaman also taught a combination therapy in which 10 microgram hornerin siRNA intratumoral injection was supplemented by oral administration of the VEGF inhibitor AV-951 (i.e. tivozanib ). See Section 3.3.4 at pages 69-74, and section 3.4.4 on page 76. Treatment resulted in decreased tumor volume relative to controls. See Fig. 3.10 on page 72. Therefore Seaman anticipated claims 1, 3, 5-12, 14, and 17.

Claim(s) 1, 3, 5-12, 14, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutknecht et al (Nature Comm. 8:552, 14 pages, 2017). 
Gutnecht taught a method in which pancreatic ductal adenocarcinoma (PDAC) tumors were grown by xenotransplantation in mice and treated by intratumoral injection of 10 micrograms siRNA directed to hornerin mRNA. Treatment resulted in decreased i.e. tivozanib). Treatment resulted in decreased tumor volume relative to controls. See paragraph bridging pages 6 and 7 through page 7, and Fig. 6 at page 8.  Therefore Gutnecht anticipated claims 1, 3, 5-12, 14, and 17.

Claim(s) 1, 3, 5-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seaman et al (In: Proceedings of the 104th Annual Meeting of the American Association for Cancer Research; 2013 Apr 6-10; Washington, DC. Philadelphia (PA): AACR; Cancer Res 2013;73(8 Suppl):Abstract nr 3891). 
Seaman taught that hornerin played a functional role in tumor angiogenesis as demonstrated by intratumoral injection of short siRNA against endothelial hornerin.  This resulted in static tumor growth. Combination therapy consisting of siRNA against hornerin and a VEGF inhibitor AV-951 (i.e. tivozanib) produced additive reduction of tumor growth. Absent evidence to the contrary, the amount of hornerin siRNA injected was sufficient to reduce biological activity of hornerin. Thus Seaman anticipated claims 1, 3, 5-12, and 14. 

Conclusion
	No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ram Shukla, can be reached at 571-272-0735.  The official central fax number is 571-273-8300.   Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to 571-272-0547.
	For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635